EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Urbanski (Reg. No. 58,351) on April 6, 2021.
The application has been amended as follows: 
In claim 9, at line 7, please replace “modifying a base clamp voltage value using” with “generating a modified base clamp voltage value using a base clamp voltage value and”.

Reasons for Allowance
Claims 4-9, 11-6, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 4-8, the prior art of record fails to disclose alone or in combination:
a dynamic clamp circuit configured to:
convert the input voltage and the output voltage to an input current and an output current;
generate a multiplier using a ratio including the input current and the output current;
produce a maximum clamp voltage using a base clamp voltage and the generated multiplier; and

in combination with the additional limitations of claim 4.  

Regarding claims 9 and 11-16, the prior art of record fails to disclose alone or in combination:
converting an input voltage and the output voltage to an input current and an output current;
determining a multiplier using a ratio including the input current and the output current;
generating a modified base clamp voltage value using a base clamp voltage value and the multiplier;
converting the modified base clamp voltage to a maximum peak inductor current command value;
in combination with the additional limitations of claim 9.

Regarding claims 20 and 18, the prior art of record fails to disclose alone or in combination:
a second converter circuit configured to convert the slope compensation voltage to the slope compensation current,
in combination with the additional limitations of claim 20.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        




/KEVIN H SPRENGER/Examiner, Art Unit 2838